PER CURIAM.
An eight-year-old agreement entered into pursuant to a dissolution of marriage, which provided to the wife a fixed monthly sum for child support so long as the children were minors and the wife did not remarry, with the added provision that such payments to the wife.would continue “regardless of which of the children may be domiciled or in her custody”, was not subject to modification so as to reduce the amount of support on the ground that custody of one of the children had been transferred to the father. The only alleged change in circumstances — change of child custody — is one which, by terms of the agreement, was not to affect the amount of support. The court will not remake the parties’ valid child support agreement. Martinez v. Martinez, 383 So.2d 1153 (Fla. 3d DCA 1980).
Affirmed.